           Case 2:17-cv-02915-KJD-NJK Document 44 Filed 04/29/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   JGSM ENTERTAINMENT CORP.,
                                                           Case No.: 2:17-cv-02915-KJD-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   TWG MANAGEMENT LLC, et al.,
15          Defendant(s).
16         Having reviewed the parties’ joint status report, Docket No. 42, the Court orders that a
17 further status report must be filed by October 1, 2020, and every 90 days thereafter.
18         IT IS SO ORDERED.
19         Dated: April 29, 2020
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
